DETAILED ACTION
This Office Action is in response to Amendment filed on January 31, 2022. 
In the instant amendment, claim 1 is the only independent claim; claims 1, 3, 7, 8, 10, and 11 are currently amended; claims 2, 4-6, and 9 are original; claim 12 is new.
Claims 1-12 have been examined and are pending. This Action is made FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The amendment filed January 31, 2022 has been entered. Claims 1 and 10 are independent claims; claims 1, 3, 7, 8, 10, and 11 are currently amended; claims 2, 4-6, and 9 are original; claim 12 is new. Applicant’s amendments and arguments to claims are persuasive to overcome claim objection as set forth in the most recent office action mailed 09/30/2021. However, applicant’s amendments and arguments to claims are NOT persuasive to overcome 103 claim rejection as set forth in the most recent office action mailed 09/30/2021.

Response to Argument
On page 5 of remarks of 01/31/2022, applicant argues that Marty’ 899 clearly transfer cold (“liquid gas”) fluid through filing tube 3 into some type of heat exchanger. Mayer’857 also clearly is using fluid passing through “evaporator” 8 and “condenser” 19 to transfer heat. Johnson’809 has no disclosure relevant to this point. In response to the Applicant’s piecemeal analysis of the references, it has been held that one cannot show non-obviousness by attacking references individually where, as here, the rejections are based on combinations of In re Keller, 208 USPQ 871 (CCPA 1981). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  In re Keller, 642 F. 2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).  In this regard, a conclusion of obviousness may be based on common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.  In re Bozek, 416 F .2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 
In this case, examiner emphasizes that applicant’s arguments are irrelevant because Examiner relied on Marty’899, which teaches a broad concept of utilizing Seebeck module/effect (thermoelectric module 2) with a cold junction and a hot junction, wherein cold junction is formed by having cryogenic liquid flow/pass through/into pipe 3 (hence, pipe/tube 3 is in connection/contact with cryogenic liquid during refilling or filling cryogenic liquid into the dewar).  
Marty’899 does not explicitly teaches an insulated conductive heat-transfer device. 
Mayer’857 teaches heat pipe is constructed of copper (see col.2, lines 9-11) (it is inherently that copper is an excellent conductor of heat transferring since copper is metal). Mayer’857 further teaches cryogenic heat pipes for cooling applications for electrical energy/power generation (col.2, lines 25-30: cryogenic heat pipes; in cooling applications for special purpose high power systems and magneto-hydrodynamic generators, which is used to generate electricity: thus “cryogenic heat pipes for cooling applications for electrical energy/power generation”). Mayer further teaches insulated cryogenic heat pipe (fig.3; col.6, lines 1-5). Hence, Mayer’857 teaches an insulated conductive heat-transfer device. 
Since Mayer’857 does not state/describe that copper heat pipe cannot be conductive heat-transfer device, it would thus have been obvious for one having ordinary skill in the art (flowing/conveying/transporting cold liquid into thermoelectric module to create “cold junction”) of power generator based on Seebeck effect of Marty’899 with concept teachings of Mayer to include introducing an insulated conductive heat-transfer device into a cryogenic dewar, to generate electrical energy/power. Heat pipe i.e. conductive heat-transfer device functions to effect heat exchange/transfer. Heat pipe i.e. conductive heat-transfer device is provided which may be configured for operation in various temperature regimes from cryogenic to elevated temperatures and in gravity or other orientation sensitive environments, as well as zero gravity or other orientation insensitive environments (col.2, lines 9-11, col.2, lines 56-63), since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. using heat pipe i.e. conductive heat-transfer device in cryogenic tank/dewar to effect heat exchange/transfer for electrical energy or power generation) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007). 

Claim Objections
Claim 7 is objected to because of the following informalities:
In claim 7, the term "rientation" should be "orientation" (emphasis added) due to improper spelling.

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar minor informalities as pointed out above (see minor informalities as indicated above as an example).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Marty – WO 9947899 (Hereinafter “Ma”) and further in view of Mayer – US 4366857, and further in further view of Johnson – US 4404809 (hereinafter “Jo”).
As to claim 1, Ma teaches a method of providing electrical energy to a dewar containing a cryogenic liquid (page 2, lines 56-68: cryogenic liquid contained in tank, wherein using Seebeck effect to generate power/voltage to supply level indicator for cryogenic tank; thus “a method of providing electrical energy to a dewar containing a cryogenic liquid”), comprising: 5 introducing a pipe 3, with a distal end and a proximal end (page 1, line 37: tube filling 3 corresponds to “a pipe”; section of (the tube filling or pipe 3) that in connection with (“cold face” or cold junction of temperature exchanger 10 and thermoelectric module 2) corresponds to “proximal end” of the tube filling or pipe 3; section of (the tube filling or pipe 3) that in connection/contact with cryogenic liquid during refilling or filling cryogenic liquid into the dewar corresponds to “distal end” of the tube filling or pipe 3; thus “introducing a pipe, with a distal end and a proximal end”), wherein the cryogenic dewar comprising an exterior surface (page 2, lines 56-68: cryogenic tank/dewar inherently comprises an exterior surface), and providing a Seebeck module (or semiconductor thermoelectric module 2), with a cold junction (between thermoelectric module 2 and temperature exchanger 10: cold face) and a hot junction (between thermoelectric module 2 and temperature exchange 6: maintain “hot face” of the thermoelectric module 2 at room temperature), wherein the distal end is in thermodynamic contact with a cryogenic fluid/gas and the proximal end is thermodynamically connected to the cold junction, 10wherein the hot junction is thermodynamically connected to a heat source (or ambient air corresponds to “a heat source” as in page 2, line 57; see also reasons stated above), thereby producing an electrical energy (or voltage) in the Seebeck module (page 2, lines 56-68), wherein at least a portion of the electrical energy is collected by an energy harvester 9 (page 2, lines 74-76: step-up converter corresponds to “an energy harvester”) and stored in an energy storage unit 7 (or storage device 7 corresponds to “an energy storage unit”), wherein at least a portion of the electrical energy produced and stored is used 15to power cryogenic level indicator (page 1, lines 13-15; cryogenic level indicator corresponds to “embedded level measurement device”).
	Ma does not explicitly teach introducing an insulated conductive heat-transfer device into a cryogenic dewar, wherein at least a portion of the electrical energy produced and stored is used 15to power a central processing unit.
Mayer teaches heat pipe is constructed of copper (see col.2, lines 9-11; portion of the heat pipe corresponds to “a metallic strip or a bar” since the heat pipe is constructed of copper) (it is inherently that copper is an excellent conductor of heat transferring since copper is metal). Mayer further teaches cryogenic heat pipes for cooling applications for (col.2, lines 25-30: cryogenic heat pipes; in cooling applications for special purpose high power systems and magneto-hydrodynamic generators, which is used to generate electricity: thus “cryogenic heat pipes for cooling applications for electrical energy/power generation”). Mayer further teaches insulated cryogenic heat pipe (fig.3; col.6, lines 1-5). Hence, Mayer teaches an insulated conductive heat-transfer device. 
Since Mayer does not state/describe that copper heat pipe cannot be conductive heat-transfer device, it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify (flowing/conveying/transporting cold liquid into thermoelectric module to create “cold junction”) of power generator based on Seebeck effect of Ma with concept teachings of Mayer to include introducing an insulated conductive heat-transfer device into a cryogenic dewar, to generate electrical energy/power. Heat pipe i.e. conductive heat-transfer device functions to effect heat exchange/transfer. Heat pipe i.e. conductive heat-transfer device is provided which may be configured for operation in various temperature regimes from cryogenic to elevated temperatures and in gravity or other orientation sensitive environments, as well as zero gravity or other orientation insensitive environments (col.2, lines 9-11, col.2, lines 56-63), since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. using heat pipe i.e. conductive heat-transfer device in cryogenic tank/dewar to effect heat exchange/transfer for electrical energy or power generation) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).  
	Modified Ma does not explicitly teach wherein at least a portion of the electrical energy produced and stored is used 15to power a central processing unit.
	Jo teaches a concept of: a liquid nitrogen level controller having one or more liquid level sensors (fig.1; col.4, lines 8-13 and col.1, lines 22-23; liquid nitrogen level controller corresponds to “central processing unit”).
(as reasons stated above) and since Ma further teaches major drawback of traditional level indicator power supply devices is due to the operating costs due to the periodic replacement of the electric batteries supplying the level indicators and the present invention aims to remedy this drawback and proposes to find a source of energy generated by the reservoir, this energy being stored so as to make the level indicator electrically autonomous (see page 1, lines 13-22), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify power generator of Ma with concept teachings of Jo to include wherein at least a portion of the electrical energy produced and stored is used 15to power a central processing unit (as recited in claim 1); wherein embedded level measurement device is connected to the central processing unit (as recited in claims 3-4); wherein at least a portion of the energy produced and stored is used to power one or more sensors or devices attached to the dewar (as recited in claim 6); wherein the one or more devices is connected to the central processing unit (as recited in claim 8). This is important because a liquid nitrogen level controller or central processing unit needs power/electricity for its function in controlling cryogenic liquid level sensor(s), and Seebeck effect along with heat pipe inside the dewar generates electrical energy and this energy being stored so as to make the level indicator and/or other desired devices i.e. a central processing unit or a liquid nitrogen level controller electrically autonomous, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. a liquid nitrogen level controller or central processing unit needs power/electricity for its function in controlling cryogenic liquid level sensor, and Seebeck effect along with heat pipe inside the dewar generates electrical energy and this energy being stored so as to make the level indicator and/or other desired devices i.e. a central processing unit or a liquid nitrogen level controller electrically autonomous) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007). 

As to claim 2, modified Ma teaches all limitations of claim 1, Ma teaches wherein the hot junction is thermodynamically connected to a heat source (see reasons stated in rejection of claim 1), modified Ma does not explicitly teach the heat source thermodynamically connected to the hot junction is the exterior surface of the dewar. 
Ma teaches wherein the hot junction is thermodynamically connected to a heat source (see reasons stated in rejection of claim 1), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify heat source of Ma to include the heat source thermodynamically connected to the hot junction is the exterior surface of the dewar, since “heat source” (or ambient air in contact with “hot face”/temperature exchange 6) of Ma is art equivalent while still solve the same problem: serves as a heat source for Seebeck effect in generating power, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. serves as a heat source for Seebeck effect in generating power) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007). 

As to claims 3-4, 6, 8, and 12, claims 3-4, 6, 8 and 12 are rejected as reasons stated in the rejection of claim 1.

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Marty – WO 9947899 (Hereinafter “Ma”) and further in view of Mayer – US 4366857 and Johnson – US 4404809 (hereinafter “Jo”), and further in further view of Gabrys – US 20190101433.
As to claim 5, modified Ma teaches all limitations of claims 1-4, it does not explicitly teach wherein the central processing unit is connected to the Internet of Things network.
([0029, 0055]).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify central processing unit of modified Ma with concept teachings of Gabrys to include wherein the central processing unit is connected to the Internet of Things network. IoT-based sensor module allows the liquid gas level data to be transmitted periodically to the remotely located server of the service provider, thereby allowing to avoid stockout, enhance distribution, relieve customer/final user from the need of monitoring the inventory ([0055]).  

As to claim 9, claim 9 is rejected as reasons stated in the rejection of claim 5.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Marty – WO 9947899 (Hereinafter “Ma”) and further in view of Mayer – US 4366857 and Johnson – US 4404809 (hereinafter “Jo”), and further in further view of Dickerson – US 20060086099.
As to claim 7, modified Ma teaches all limitations of claims 1-4, it does not explicitly teach wherein the one or more sensors or devices are selected from the group consisting of: an internal temperature sensor and/or an external temperature sensor; data storage memory or data logger; a container opening sensor, and an accelerometer, wherein the accelerometer measures 5orientation of the dewar, or any shock to the dewar.
	Dickerson teaches a concept of: cyrocooler further includes an accelerometer ([0017]).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify cryogenic dewar of modified Ma with concept teachings of Dickerson to include wherein the one or more sensors or devices are selected from the group consisting of: an internal temperature sensor and/or an external temperature sensor; data storage memory or data logger; a container opening sensor, and an .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Marty – WO 9947899 (Hereinafter “Ma”) and further in view of Mayer – US 4366857, Johnson – US 4404809 (hereinafter “Jo”), and Souques – US 20200064176 (hereinafter “Sou”), and further in further view of Mckay – US 20210055150.
As to claim 10, modified Ma teaches all limitations of claims 1 and 3, it does not explicitly teach a method of calibrating the embedded level measurement device, wherein: 15the embedded level measurement device comprises a capacitive level probe comprising at least two separated segments, a first segment having a proximal end and a distal end at a first predetermined location, and a second segment having a proximal end at a second predetermined location, 20wherein the first location and the second location are separated by a calibration gap (C), wherein the capacitive level probe provides a discontinuous reading when the liquid level is within the calibration gap (C), the method comprising: 25taking a first capacitance reading the capacitive level probe when the dewar is full and the cryogenic liquid is at a level at or above the proximal end of the first segment, taking a second capacitance reading when the cryogenic liquid is first at a level corresponding to a location within the calibration gap, and 30calibrating the level probe by utilizing the first capacitance reading and the second capacitance reading.
Sou teaches a concept of: a capacitor fuel probe comprises a plurality of capacitor segments 1-9, wherein the capacitor segments 1-9 are delimited by inter-segment gaps, wherein capacitor segment 9 corresponds to “a first segment having a proximal end and a distal end at a first predetermined location”, capacitor segment 8 corresponds to “the second segment having a proximal end at a second predetermined location”, 20wherein the first location and the (fig.1 and [0062]: gap(C) corresponds to “a calibration gap (C)”); wherein the capacitive level probe provides a discontinuous reading when the liquid level is within the calibration gap (C) ([0047]: a capacitor value Cn which depends on the fuel filling partially or totally gap between this capacitor segment n and the common electrode 10 (not the inter-segment gaps among the capacitor segments 1-9); hence, the capacitive level probe terminates/stops providing a capacitance reading when the liquid level is within the calibration gap (C); thus “wherein the capacitive level probe provides a discontinuous reading when the liquid level is within the calibration gap (C)”),
	It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify cryogenic level indicator of modified Ma with concept teachings of Sou to include the embedded level measurement device, wherein: 15the embedded level measurement device comprises a capacitive level probe comprising at least two separated segments, the first segment having a proximal end and a distal end at a first predetermined location, and the second segment having a proximal end at a second predetermined location, 20wherein the first location and the second location are separated by a gap (C), wherein the capacitive level probe provides a discontinuous reading when the liquid level is within the gap (C). This is important to allow more accurate level determination ([0011]).
	Modified Ma does not explicitly teach the method comprising: 25taking a first capacitance reading the capacitive level probe when the dewar is full and the cryogenic liquid is at a level at or above the proximal end of the first segment, taking a second capacitance reading when the cryogenic liquid is first at a level corresponding to a location within the calibration gap, and 30calibrating the level probe by utilizing the first capacitance reading and the second capacitance reading. 
McKay teaches a concept of: a capacitive level sensor probe that is capable of generating two signals in the course of a calibration routine: the first signal is generated when In the calibration routine, a plurality of capacitance values are taken and utilized (by a microprocessor, for example) to generate a relationship between fill levels of between 10% and 90% and capacitance values ([0061]).
McKay further teaches present level sensor probe allows for correlation of two physical points along the length sensor probe with two capacitance values, this being achievable by the presence of two conductors of different lengths. It will be appreciated that one or more further conductors may be added to provide 3, 4, 5, 6, 7, 8, 9, 10 or more conductors each with different lengths and each of which will demonstrate a detectable alteration in capacitance as the level of flowable substance migrates past its terminus ([0072]).
McKay further teaches a method for calibrating a capacitive level sensor as described by reference to any of the calibration routine steps ([0049]).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify modified Ma with concept teachings of McKay to include the method comprising: 25taking a first capacitance reading the capacitive level probe when the dewar is full and the cryogenic liquid is at a level at or above the proximal end of the first segment, taking a second capacitance reading when the cryogenic liquid is first at a level corresponding to a location within the calibration gap, and 30calibrating the level probe by utilizing the first capacitance reading and the second capacitance reading. This is important for operable of capacitive level sensor over a broad range of flowable substances. Advantageously, the system is able to self-calibrate each time a tank is emptied and filled ([0071]).

, modified Ma teaches all limitations of claims 1, 3, and 10. Sou teaches wherein the first segment and the second segment have a total length A, and wherein the first predetermined location is about 15-20% of A (fig.1), it does not explicitly teach wherein the first predetermined location is 25% of A.
Since Sou teaches wherein the first segment and the second segment have a total length A, and wherein the first predetermined location is about 15-20% of A, it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify modified Ma to include wherein the first predetermined location is 25% of A as desired while still ensure: allow more accurate level determination, since such a modification would have involved a mere change in the size of a component i.e. length of first segment.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Furthermore, it is obvious for one having ordinary skill in the art to include wherein the first predetermined location is 25% of A as desired (or changing size of first segment such that distal end or proximal end of the first segment of sensor probe is 25% of A as desired), since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. while still ensure: allow more accurate level determination) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007). 

In an alternative, claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Marty – WO 9947899 (Hereinafter “Ma”) and further in view of Mayer – US 4366857 (hereinafter “Jo”), Johnson – US 4404809, and Souques – US 20200064176 (hereinafter “Sou”), and further in further view of Haffenden – US 20200271116.
As to claim 10, modified Ma teaches all limitations of claims 1 and 3, it does not explicitly teach a method of calibrating the embedded level measurement device, wherein: 15the embedded level measurement device comprises a capacitive level probe comprising at least two separated 
Sou teaches a concept of: a capacitor fuel probe comprises a plurality of capacitor segments 1-9, wherein the capacitor segments 1-9 are delimited by inter-segment gaps, wherein capacitor segment 9 corresponds to “a first segment having a proximal end and a distal end at a first predetermined location”, capacitor segment 8 corresponds to “the second segment having a proximal end at a second predetermined location”, 20wherein the first location and the second location are separated by a calibration gap (C) (fig.1 and [0062]: gap(C) corresponds to “a calibration gap (C)”); wherein the capacitive level probe provides a discontinuous reading when the liquid level is within the calibration gap (C) ([0047]: a capacitor value Cn which depends on the fuel filling partially or totally gap between this capacitor segment n and the common electrode 10 (not the inter-segment gaps among the capacitor segments 1-9); hence, the capacitive level probe terminates/stops providing a capacitance reading when the liquid level is within the calibration gap (C); thus “wherein the capacitive level probe provides a discontinuous reading when the liquid level is within the calibration gap (C)”),
	It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify cryogenic level indicator of modified Ma with concept teachings of Sou to include the embedded level measurement device, wherein: 15the 
	Modified Ma does not explicitly teach the method comprising: 25taking a first capacitance reading the capacitive level probe when the dewar is full and the cryogenic liquid is at a level at or above the proximal end of the first segment, taking a second capacitance reading when the cryogenic liquid is first at a level corresponding to a location within the calibration gap, and 30calibrating the level probe by utilizing the first capacitance reading and the second capacitance reading. 
Haffenden teaches calibrating liquid level sensor by utilizing a first capacitance reading and a second capacitance reading (Figs. 6a and 8a, [0051]-[0052]: a liquid level sensor having multiple sensing elements 210, 220, and 230 as in Fig. 6a, or multiple sensing elements 410-440 as in Fig. 8a, being aligned along or arranged with the longitudinal axis and spaced from one another as in [0051]; [0045]-[0046]: the sensor can be capacitance-based liquid level sensor; [0048]-[0049]: as the liquid contact causes a change in resistance or capacitance of the sensing element which leads to a corresponding change in output value; Fig. 12, [0063]: as the liquid level rises in the reservoir, it will pass the level of the first sensing element 815 which is bottom sensor. This will cause the output value of the first sensing element to change. The output value is stored as zero point reference value. The zero point is used to calibrate the water level sensor using reference value as also in [0066]; [0064]: when the liquid reaches the top sensor 830, a change in output value of the second sensing element will be detected and stored as max value reference point; [0065]-[0066]: the sensor is calibrated for all sensor levels and all of the reference values are stored; [0069]: the combination of level sensing element that produces a variable liquid level signal coupled with at least one sensing element to produce a detection signal enables the calibration and control of the liquid level sensor. Thus, calibrating the liquid level sensor utilizing a first and second output values of first and second sensing elements, respectively, i.e. first capacitance reading and a second capacitance reading).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify modified Ma with concept teachings of Haffenden to include the method comprising: 25taking a first capacitance reading the capacitive level probe when the dewar is full and the cryogenic liquid is at a level at or above the proximal end of the first segment, taking a second capacitance reading when the cryogenic liquid is first at a level corresponding to a location within the calibration gap, and 30calibrating the level probe by utilizing the first capacitance reading and the second capacitance reading. This is important to allow automatic calibration process which removes the need for prior manual calibration the liquid level sensor and for better reliability of the liquid level sensor ([0070]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2861  
/JOHN FITZGERALD/Primary Examiner, Art Unit 2861